Case 6:19-cv-00605-JDK-JDL Document 20 Filed 12/29/20 Page 1 of 2 PageID #: 250




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                           §
HARRIL GLEN SCOTT,                         §
                                           §
     Petitioner,                           §
                                           §
v.                                         §    Case No. 6:19-cv-605-JDK-JDL
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
     Respondent.                           §
                                           §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Harril Glen Scott, proceeding pro se, filed this application for the

 writ of habeas corpus under 28 U.S.C. § 2254 challenging the legality of his

 conviction. The case was referred to United States Magistrate Judge John D. Love

 pursuant to 28 U.S.C. § 636.

       After ordering Respondent to answer and receiving copies of the state court

 records, the Magistrate Judge issued a Report recommending that the petition be

 dismissed with prejudice as procedurally defaulted. Petitioner received a copy of this

 Report on November 19, 2020, but no objections have been filed.

       This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 5th Cir. 1996) (en banc),



                                           1
Case 6:19-cv-00605-JDK-JDL Document 20 Filed 12/29/20 Page 2 of 2 PageID #: 251




 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days). Here, Petitioner did not file objections in

 the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

 or clear error or abuse of discretion and reviews the legal conclusions to determine

 whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

 (5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

 Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

 abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and the record in this case,

 the Court finds no clear error or abuse of discretion and no conclusions contrary to

 law. Accordingly, the Court hereby ADOPTS the Report and Recommendation of the

 United States Magistrate Judge (Docket No. 17) as the findings of this Court. It is

 therefore ORDERED that this application for the writ of habeas corpus is

 DISMISSED WITH PREJUDICE as procedurally defaulted.                   A certificate of

 appealability is DENIED sua sponte.

           So ORDERED and SIGNED this 29th day of December, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                              2
